DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-17, 32, 35-36 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “and said charged particle source arrangement is secured to said frame at only said second frame part among said first frame part and said second frame part”. There is insufficient support for said limitation in the specification. The charged particle source arrangement shown in the applicant’s Fig. 2A is secured to both said first frame part 201 and said second frame part 202 as shown in Fig. 3A-3B (note mechanical connection of charged particle source arrangement 204 secured to second frame 202 via screw 246 and securing of charged particle source arrangement 204 via rigid bars 203 and screw 227 to first frame 201 in Fig. 3A). As such, said limitation lacks sufficient support.
Claim 38 recites the limitation “said charged particle source arrangement is flexibly connected to said first frame part via electrical wiring”. This limitation lacks support as it appears that the charged particle source arrangement 204 does not make any electrical connection to the first frame 201 as shown in Fig. 3A-3B. It (204) only makes electrical connection to power connecting assembly 207.
Claims 3-17, 32 and 35-36 are rejected for being dependent on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation “said charged particle source arrangement is flexibly connected to said first frame part via electrical wiring”. This limitation is ambiguous as it contradicts the structure shown in the drawings which describes the invention. Fig. 3A-3B depicts a structure where charged particle source arrangement 204 only makes electrical connection to power connecting assembly 207. Correction/clarification is required.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 14-15, 35 & 38 are rejected under 35 U.S.C. 103 as being unpatentable over Nishino et al. (US PUB. 2008/0067477).
Regarding claim 1, Nishino teaches a charged particle source module for generating and emitting a charged particle beam, comprising: 
a frame (7 & 29 – one of the ordinary skill would find it obvious to read said components as frame) including a first rigid frame part 7, a second rigid frame part 29, and one or more rigid support members (41 with screws) which are arranged between and rigidly connected to said first frame part and said second frame part (7 & 29, see Fig. 1); 
a charged particle source arrangement (one of the ordinary skill would find it obvious to read the housing/space containing components 4, 20, 9, 31-32, 21 & 19 as charge particle source arrangement) for generating a charged particle beam 1 (note ion source 1 generated out of said charged particle source arrangement in Fig. 1), wherein said charged particle source arrangement is arranged at said second frame part 29 (note portion arranged at second frame part 29, Fig. 2); and said charged particle source arrangement is secured to said frame at only said second frame part among said first frame part and said second frame part (note charged particle source arrangement components 4, 20, 9, 31-32 & 19 secured to both first and second frame parts 7 & 29 as shown in Fig. 1-2, similar to applicant’s charged particle source arrangement secured to both first and second frames as shown in Fig. 3A);
a power connecting assembly (10 and portion of 2) arranged at said first frame part 7 (Fig. 1-2), 
wherein said charged particle source arrangement (housing/space containing 4, 20, 9 & 19) is electrically connected to said power connecting assembly (10 and portion of 2) via electrical wiring 5, see Fig. 1-2 & Fig. 4, note charge conductive layer/electrical wiring 5 electrically connecting to power source 10, Fig. 1-2).
Regarding claim 4, Nishino teaches the charged particle source module of claim 1, wherein said first frame part, said second frame part and/or said one or more rigid support members are made of a non-ferrous material (Fig. 2 and respective text).  
Regarding claim 5, Nishino teaches the charged particle source module of claim 1, wherein said power connecting assembly is rigidly connected to said first frame part, and said charged particle source arrangement is rigidly connected to said second frame part (Fig. 2 and respective text).  
Regarding claim 14, Nishino teaches the charged particle source module of claim 1, wherein the electrical wiring is flexible electrical wiring (Fig. 2 and respective text).  
Regarding claim 15, Nishino teaches the charged particle source module of claim 1, wherein said electrical wiring comprises one or more wires with a service loop (Fig. 2 and respective text).  
Regarding claim 35, Nishino teaches the charged particle source module of claim 1, wherein said second frame part is downstream from said first frame part (it would have been obvious to read 29 as first part and 7 as second part to read a downstream direction).
Regarding claim 38, Nishino teaches the charged particle source module of claim 1, wherein said charged particle source arrangement is rigidly connected to said second frame part 2 ( note component 21 making rigid connection to second frame 29, and said charged particle source arrangement is flexibly connected to said first frame part 7 via electrical wiring 38 (Fig. 1).
Allowable Subject Matter
Claim 37 is allowable.

Claims 3, 6, 9-13, 16-17, 31-32 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The Examiner suggests incorporating the allowable subject matter of dependent claims to advance prosecution.
Response to Arguments
Applicant's arguments filed 02/28/22 have been fully considered but they are not persuasive. The prior art continues to read on the claim structural features (see rejection above and see illustration below).

    PNG
    media_image1.png
    994
    936
    media_image1.png
    Greyscale

Furthermore, there is lack of support for the amended limitation as addressed in 112a rejection above. Similar to the prior art, the applicant’s charged particle source arrangement 1 extends or secured to both first and second frame parts (201 & 202) as shown in applicant’s Fig. 2A and 3A-3B (note mechanical connection of charged particle source arrangement 204 secured to second frame 202 (Fig. 3A), and securing of charged particle source arrangement 204 via rigid bars 203, second frame 202 and screw 227 to first frame 201 in Fig. 3A) contrary to the amended claim language where the charged particle source arrangement is secured to the second frame only. As such, the prior art teaches the applicant’s charged particle source module as shown in Fig. 2A & 3A-3B which most of claim 1 can be mapped to.
As such, the prior art teaches the claim limitations and the argument is not found to be persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894